DETAILED ACTION
Request for reconsideration of the application filed on 01/31/2022, is acknowledged.  No amendment was made to the claims.  Claims 1-19 are pending in the application and are considered on merits.
In response to reconsideration, the examiner maintains rejections over prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli et al. (Journal of Chromatography A, 1994) (Pattuelli) in view of Petro et al. (US 2003/0070988, IDS) (Petro).
Regarding claim 1 and 13, Pattuelli teaches a method for analyzing a copolymer (abstract), the method comprising:
a) subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis to produce three kinds of polyhydric alcohol compounds, wherein the three kinds of polyhydric alcohol compounds are a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m=non-zero) (page 118, par 6, formula A);
b) separating a sample solution containing the three kinds of polyhydric alcohol compounds with a liquid chromatograph equipped with a chromatography column (page 118, par 2); and

Pattuelli teaches subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis to produce three kinds of polyhydric alcohol compounds, wherein the three kinds of polyhydric alcohol compounds are a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m=non-zero) (page 118, par 6, formula A). The ozonolysis inherently breaks the conjugated diene compound with an aromatic vinyl compound into the three kinds of polyhydric alcohol compounds as discussed above.
 Pattuelli teaches separating the product solution containing the three kinds of polyhydric alcohol compounds with a liquid chromatograph equipped with a reverse phase (C18) chromatography column (Fig. 1, page 118, par 2); and detecting each of the three kinds of polyhydric alcohol compounds in the separated sample with a detector (Table 2, page 118, par 3). The Table 2 of Pattuelli shows that all the separated compounds contain styrene. Which indicates that Pattuelli was not able to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) in the product by using a reverse phase column alone. The vinyl compounds (formula A, m=0) are inherently still distributed among the separated compounds. Pattuelli does not teach that the liquid chromatograph is a comprehensive two-dimensional liquid chromatograph equipped with a first column and a second column. The underline objective problem is how to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) from the separated compounds. 
Petro provides a solution to the problem by using reverse phase column and GPC column, to further separate the reverse phase separated compounds, based on their size (par [0091]). Petro teaches that “The results, shown in FIGS. 7B and 7C, demonstrate that the two-dimension HPLC system provides substantial resolution of polymer sample fingerprints chemical composition and molecular weight data for each 
Regarding claim 9 and 14, as has been discussed in regard to claim 1 above,  Pattuelli in view of Petro teaches a method for analyzing three of kinds of
polyhydric alcohol compounds contained in a sample solution by separating with a comprehensive two-dimensional liquid chromatograph equipped with a first GPC column and a second reverse phase column, the sample solution containing the plurality of kinds of polyhydric alcohol compounds produced by subjecting a copolymer of a conjugated diene compound with an aromatic vinyl compound to ozonolysis, and using a detector.
The copolymer of a conjugated diene compound with an aromatic vinyl compound (styrene-butadiene copolymers (SBR)) in Pattuelli has a chain structure composed of components of styrene and components of vinyl. Pattuelli teaches that the ozonolysis of SBR produces polyhydric alcohol compounds having a chain structure of formula A (page 118, par 6), wherein the kinds of polyhydric alcohol compounds can be a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and a polyhydric alcohol compound with a chain structure composed of a component derived from styrene and a component derived from vinyl (formula A, n, m= non-zero) (page 118, par 6, formula A).
	Petro further teaches that the method comprising
referring to a calibration curve representing a relationship between a concentration of each kind of the polyhydric alcohol compounds and a signal intensity of the detector (par [0104]); and

Therefore, it would have been obvious to one of ordinary skill in the art to modify Pattuelli and refer to a calibration curve representing a relationship between a concentration of each of the three kinds of polyhydric alcohol compounds and a signal intensity of the detector; and calculate a concentration of a polyhydric alcohol compound from the signal intensity with respect to the three kinds of polyhydric alcohol compounds in the sample solution detected with the detector, in order to improve the accuracy of the calculation.
Regarding claim 2 and 10, Pattuelli teaches that wherein the detector is a mass spectrometer (page 118, par 3).
Regarding claim 3 and 16, Petro teaches that wherein the first column and the second column have different polarities or different separation modes (par [0116]).
Regarding claim 4, Petro teaches creating a two-dimensional chromatogram with an elution time in the first column and an elution time in the second column as axes and with a signal intensity of the mass spectrometer represented in contour (Fig. 5B, par [0029]), or a three-dimensional chromatogram with the elution time in the first column, the elution time in the second column, and the signal intensity of the mass spectrometer as axes, based on detection results with the mass spectrometer (Fig. 5A, par [0029]).
Regarding claim 5 and 17, Pattuelli teaches that wherein the conjugated diene compound is 1,3-butadiene and the aromatic vinyl compound is styrene (styrene-butadiene copolymers) (title).
Regarding claim 8, Petro teaches that wherein a sample solution is introduced into a comprehensive two-dimensional liquid chromatograph together with a mobile phase containing one or two or more solvents selected from chloroform, tetrahydrofuran, water, acetonitrile, isopropanol, ethyl acetate, acetone, hexane, methanol, and ethanol in the separating (par [0021]). 
Regarding claim 11, Petro teaches that wherein a calibration curve of a polyhydric alcohol compound having a known mass-to-charge ratio and a known concentration is created by acquiring a mass chromatogram using results of a standard 
Regarding claim 12, it is conventional to estimate the amount of a polyhydric alcohol compound having an unknown mass-to-charge ratio by using calibration curves created for a plurality of polyhydric alcohol compounds with similar chain structures, the plurality of polyhydric alcohol compounds having known mass-to-charge ratios and known concentrations, to calculate a degree of contribution with respect to ion intensities of components contained in the chain structures.
Regarding claim 15, Petro discloses that wherein
the detector is a mass spectrometer (par [0021]),
the storage unit stores the calibration curve representing the relationship between the concentration of each kind of the polyhydric alcohol compounds and an ion intensity (par [0104]); and
the concentration calculation means calculates the concentration of each of the polyhydric alcohol compounds in the sample solution from mass spectrum data obtained by detecting with the mass spectrometer, with reference to the calibration curve stored in the storage unit (par [0104]).
Claim 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli in view of Petro as applied to claims 1-5 and 8-17 above, and further in view of Shodex (Organic SEC (GPC) Column, 2015).
Regarding claim 6 and 18, Petro teaches that wherein the first column can be a gel permeation column (GPC) (abstract). Shodex teaches that the GPC column can be filled with a filler including styrene-divinylbenzene copolymer, as a base material (page 1). At time of the filing it would have been obvious to one of ordinary skill in the art to select styrene-divinylbenzene copolymer as a base material for GPC column filler, because the selection is based on its suitability for the intended use.
Claim 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pattuelli in view of Petro as applied to claims 1-5 and 8-17 above, and further in view of Minakuchi et al. (Analytical Chemistry, 1996) (Minakuchi).
octadecylsilyl group as a base material (title). At time of the filing it would have been obvious to one of ordinary skill in the art to select octadecylsilyl group as a base material for reverse phase column filler, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Applicant argues that “A person of ordinary skill in the art would not have thought to modify Pattuelli based on Petro to arrive at the claimed separation and detection. This is because, for example: (a) the purpose of Pattuelli is separating polyhydric alcohol compounds having a chain structure composed of a component derived from styrene; (b) Pattuelli discloses that the sequence distribution of the components derived from styrene can be adequately investigated by an analysis using liquid chromatography; (c) Pattuelli does not disclose separating polyhydric alcohol compounds other than polyhydric alcohol compounds having a chain structure composed of a component derived from styrene; and (d) Petro does not provide a reason to separate and detect polyhydric alcohol compounds other than polyhydric alcohol compounds having a chain structure composed of a component derived from styrene.” (remark, page 5, par 3).
This argument is not persuasive. (a) the purpose of Pattuelli is separating and analyzing the ozonolysis product of the copolymer of a conjugated diene compound with an aromatic vinyl compound. Pattueli teaches that the ozonolysis product of the copolymer of a conjugated diene compound with an aromatic vinyl compound inherently comprises three kinds of polyhydric alcohol compounds: 1. a polyhydric alcohol compound with a chain structure composed of a component derived from styrene (formula A, n=0), 2. a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0), and 3. a polyhydric alcohol compound 
(b)+(c) The Table 2 of Pattuelli shows that all separated compounds contain styrene. Which indicates that Pattuelli was not able to separate a polyhydric alcohol compound with a chain structure composed of a component derived from vinyl (formula A, m=0) in the product by using a reverse phase column alone.  
(d) Petro teaches that “The results, shown in FIGS. 7B and 7C, demonstrate that the two-dimension HPLC system provides substantial resolution of polymer sample fingerprints chemical composition and molecular weight data for each of the polymer samples of the library” (Fig. 7C, par [0104]). Therefore, Petro provides the motivation to modify Pattuelli.
Applicant argues that “Thus, even if it would have been obvious to combine Pattuelli with Petro (and it would not have for the reasons explained in Sections [4]-[7] above), the GPC column would be arranged after the reverse phase column of Pattuelli, in order to separate Component C in the product. However, if the separation is performed in reversed phase LC mode in the first column and separation is performed in GPC mode in the second column, Component C separated in the first column will be mixed with Components A and B in the second column.” (remark, page 9, par 1).
Examiner respectfully disagrees. If the separation is performed in reversed phase LC mode in the first column and separation is performed in GPC mode in the second column, Component C separated in the first column will not be mixed with Components A and B in the second column. Because the second column receives the compounds that are separated by the first column according to their retention time, the compounds separately eluted from the first column at different retention times will not be possibly mixed in the second column.
Applicant argues that “Faced with the reality explained above, the only way the Examiner could have arrived at the rejection of claim 1 is through improper hindsight, backtracking from the claims to try to find something related in the prior art. This is exactly what the Examiner has done in searching for Pattuelli’s missing features in secondary art. The. “[d]etermination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of 
This argument is not persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, all the limitations were taught by the cited references and does not include knowledge gleaned only from the applicant's disclosure.
Applicant argues that “In addition, Example 1 of the present application shows that using GPC followed by RPLC for separating the ozonolysis products provides superior results, which are not suggested or predicted by Pattuelli and Petro for at least the reasons explained above. Further, these superior results demonstrate that the presently claimed invention is not the simple combination of known elements that achieve nothing more than predictable results. Rather, the evidence shows that the claimed invention is a novel and nonobvious improvement over the cited prior art.” (remark, page 10, par 1).
Examiner respectfully disagrees. As has been discussed above, Petro provides a solution to the problem by using reverse phase column and GPC column, to further separate the reverse phase separated compounds, based on their size (par [0091]). Petro teaches that “The results, shown in FIGS. 7B and 7C, demonstrate that the two-dimension HPLC system provides substantial resolution of polymer sample fingerprints chemical composition and molecular weight data for each of the polymer samples of the library” (Fig. 7C, par [0104]). Therefore, Petro fairly suggest to one of ordinary skill in the art that using GPC followed by RPLC for separating the ozonolysis products would provide superior results. The claimed invention is simply the combination of known separation technique as taught by Petro with the known analysis method as taught by Pattuelli to achieve nothing more than predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797